        Case 2:17-cr-00178-APG-GWF Document 48 Filed 05/24/19 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
     Attorney for Kevin Milne
 7
 8                               UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     United States of America,                            Case No. 2:17-cr-00178-APG-GWF
11
                    Plaintiff,                            Stipulation to Continue Motion Hearing
12
                                                          (First Request)
            v.
13
     Kevin Milne,
14
                    Defendant.
15
16
17          The parties jointly request that this Court vacate the motion hearing currently scheduled
18   for May 31, 2019, at 9:30 a.m., and continue it to June 4, 2019.
19          The parties enter into this stipulation because:
20          1.      Defense counsel will be out of the district from May 24–June 2, 2019.
21          2.      Government counsel is unavailable on June 3rd.
22          3.      The parties agree to the continuance.
23
24
25
26
       Case 2:17-cr-00178-APG-GWF Document 48 Filed 05/24/19 Page 2 of 3




 1         This is the first request for a continuance of the motion hearing.
 2
 3         DATED: May 24, 2019
 4
 5   Rene L. Valladares                              Nicholas Trutanich
     Federal Public Defender                         United States Attorney
 6
 7      /s/ Erin Gettel                                /s/ Christopher Burton
     By_____________________________                 By_____________________________
 8   Erin Gettel                                     Christopher Burton
     Assistant Federal Public Defender               Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:17-cr-00178-APG-GWF Document 48 Filed 05/24/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     United States of America,                       Case No. 2:17-cr-00178-APG-GWF
 4
                    Plaintiff,
 5                                                   Order Granting First Stipulation to
            v.                                       Continue Motion Hearing
 6
     Kevin Milne,
 7
                    Defendant.
 8
 9
10          Good cause appearing, IT IS HEREBY ORDERED that the motion hearing scheduled

11                                                   June 4, 2019
     for May 31, 2019, is vacated and continued to ___________________                 9:30
                                                                       at the hour of _______

12   a
     ___.m. in Courtroom 3D.

13                     24th of May, 2019.
            DATED this ____

14
15
                                              George Foley, Jr.
16
                                              United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
                                                 3
